Title: To James Madison from John Leland, [ca. 15 February] 1789
From: Leland, John
To: Madison, James


Sir,
[ca. 15 February 1789]
I congratulate you in your Appointment, as a Representative to Congress; and if my Undertaking in the Cause conduced Nothing else towards it, it certainly gave Mr. Madison one Vote. I expect that Congress will be very busy for some years, in filling a continental Blank with a Code of general Laws; and I think it will be very Judicious to send those Laws very liberally into the States, that their Eyes may always be open. No Danger of the Destruction of Liberty where the Community is well informed. Ignorance always brings on, either Mutiny or Lethargy, which equally pave the Way for Tyranny. If Mr. Madison can get Leisure enough in Congress it would please my Fancy to have a List of all the Names of the Members of Congress; in which State they reside, and which House they fill: and it would inform my Mind to have an Account of all our National Debts; to what Powers they are due, and at what pr Cent; and likewise of our internal debt. And it would give me further Satisfaction to know (after the Trial) whether the Duties arising from Commerce are sufficient (without a direct Tax) for Supporting the federal Government, and the Payment of our Interest upon Debts. No doubt, there will be printed Statements, at proper Times; but I am so little acquainted with the literary and political World, that without the Aid of a particular Friend, I shall never see them. If I could see all the Laws I should be glad, altho’ in Person, I have little Use for them. One Thing I shall expect; that if religious Liberty is anywise threatened, that I shall receive the earliest Intelligence.
I take the Liberty of writing thus to you, lest I should not be at Home when you pass by on your Way to Congress.
